16‐2869‐cv 
     Volpe v. Am. Language Commc’n Ctr., Inc., et al.   
                              
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 5th day of June, two thousand seventeen. 
 4          
 5         PRESENT:  ROBERT D. SACK,   
 6                          RAYMOND J. LOHIER, JR., 
 7                                  Circuit Judges, 
 8                          PAUL A. CROTTY, 
 9                                  District Judge.*          
10         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11         JOHN VOLPE, individually and on behalf of others   
12         similarly situated, 
13    
14                          Plaintiff‐Appellant, 
15                                   
16                                  v.                                               No. 16‐2869‐cv 
17                                   
18         AMERICAN LANGUAGE COMMUNICATION   
19         CENTER, INC., DBA AMERICAN LANGUAGE 
20         COMMUNICATION CENTER, JEAN PACHTER,   
21         PETER PACHTER,     
22    
23                          Defendants‐Appellees. 
24         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
25          
26         FOR APPELLANT:                                    JOSHUA S. ANDROPHY, Michael 
27                                                           Faillace & Associates, P.C., New 
28                                                           York, NY. 
29          

     * Judge Paul A. Crotty, of the United States District Court for the Southern District of New York, sitting by 
     designation. 
 1         FOR APPELLEES:                            ANDREW M. SPURCHISE (Sean A. 
 2                                                   Malley, on the brief), Littler 
 3                                                   Mendelson P.C., New York, NY.     
 4    
 5         Appeal from a judgment of the United States District Court for the 

 6   Southern District of New York (George B. Daniels, Judge). 

 7         UPON DUE CONSIDERATION, it is HEREBY ORDERED, ADJUDGED, 

 8   AND DECREED that the judgment of the District Court is AFFIRMED.   

 9         John Volpe appeals from a judgment of the District Court (Daniels, J.) 

10   dismissing his complaint.    Volpe argues that he and other similarly situated 

11   teachers are not exempt from the Fair Labor Standards Act’s overtime 

12   requirements, see 29 U.S.C. § 213(a)(1), because facilities like American Language 

13   Communication Center (“ALCC”), where Volpe taught, are not “educational 

14   establishment[s]” under Department of Labor regulations, see 29 C.F.R. 

15   §§ 541.303(a), 541.204(b).    We assume the parties’ familiarity with the facts and 

16   record of the prior proceedings, to which we refer only as necessary to explain our 

17   decision to affirm. 

18         In another case involving both Volpe and his counsel, we recently held that 

19   certain other facilities providing English‐language instruction were “educational 

20   establishment[s]” under 29 C.F.R. § 541.204(b).    Fernandez v. Zoni Language 

21   Ctrs., Inc., No. 16‐1689, 2017 WL 2293544, at *1 (2d Cir. May 26, 2017).    At oral 


                                                2 
 1   argument, Volpe’s counsel conceded that a decision in Fernandez would control 

 2   this appeal, as the cases involved the same issues except for one (in our view 

 3   immaterial) factual distinction regarding the date on which ALCC was 

 4   accredited.    See Oral Arg. Audio at 0:30–2:48.    Here, as in Fernandez, “the 

 5   pleadings themselves established” that Volpe was a teacher employed by ALCC 

 6   “‘with a primary duty of teaching’ in order to ‘impart[] knowledge,’” and 

 7   therefore was a “teacher in an educational establishment.”    Fernandez, 2017 WL 

 8   2293544, at *7 (quoting 29 C.F.R. § 541.303(a)).    “Other evidence . . . such as 

 9   [ALCC’s] state licensure and national accreditation . . . only reinforces that 

10   conclusion.”    Id.     

11          We have considered Volpe’s remaining arguments and conclude that they 

12   are without merit.    For the foregoing reasons, the judgment of the District Court 

13   is AFFIRMED.                             

14                                           FOR THE COURT: 
15                                           Catherine O’Hagan Wolfe, Clerk of Court 




                                                 3